COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00175-CV
Style:                    Manowar Aziz and AB Transport and Trucking v. Abdul Waris,
                          Individually, and on behalf of Progressive Trucking as Shareholder
Date motion filed*:       May 29, 2015
Type of motions:          Motion for Extension of Time to File Appellant’s Brief
Parties filing motions: Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                  June 1, 2015
       Number of extensions granted:            0        Current Due Date: June 1, 2015
       Date Requested:                     N/A (no date requested)

Ordered that motion is:
       Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion for extension of time to file appellant’s brief is denied without prejudice
          to refiling after appellant files a response to appellee’s motion to strike or deny notice
          of appeal, which was filed on March 2, 2015. Accordingly, if appellant fails to file a
          response to appellee’s motion to strike or deny notice of appeal within 10 days of the
          date of this Order, this Court may dismiss the appeal without further notice. See TEX.
          R. APP. P. 42.3(a), (c).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: June 4, 2015

November 7, 2008 Revision